Buck, J.
This action involves the validity of a tax judgment, and the sale of real estate under it. The delinquent list described the land as being the “S. E. 4, N. E. 4, and N. E. 4, S. E. 4, S. 24, T. 137, B. 35,” but the pi. .shed list described the land as being the “S. E. ¿-, N. E. and N. E. S. E. while the tax judgment described the land the same as in the delinquent list. The description *72in the delinquent list and in the tax judgment were clearly insufficient, and the tax judgment was void upon its face. We need not enter into any discussion upon this point, for the question was distinctly passed upon by this court in Keith v. Hayden, 26 Minn. 212, (2 N. W. 495;) and that case was cited approvingly in Williams v. Central Land Co., in 32 Minn. 440, (21 N. W. 550,) and Knight v. Alexander, 38 Minn. 384, (37 N. W. 796.) That such descriptions are void for uncertainty ought to be deemed the settled law of this state, without further litigation or controversy.
The next point is as to the power or authority of the trial court to permit the plaintiff, after the sale, to amend the tax judgment so as to read as follows: “S. E. jST. E. and N. E. •£, S. E. instead of “S. E. 4, N. E. 4, and N. E. 4, S. E. 4,” as originally described in the judgment. This amendment was permitted by the court upon application of the plaintiff. The judgment was entered on the 3d day of August, 1883; and it does not appear that any application, prior to the time of the trial, had been made to amend or correct the judgment.
But, irrespective of the question of this delay, we are of the opinion that there is no inherent power in the court to authorize an amendment of a judgment in the manner attempted in this case, and we are not referred to any statutory authority where such power is conferred upon the court. This is not a mere voidable judgment, but the lack of jurisdiction to enter it appears upon the face of the record itself. The description of the land in the delinquent list was so uncertain as to be void, and as the same erroneous description appears in the judgment-the whole proceeding was void. Such a judgment is a mere nullity, and confers no right and impairs none. It is not like an irregular judgment, which may be corrected by courts when the party takes the proper legal steps to have it amended. The description means nothing, describes nothing, and amounts to nothing. Valuable property rights ought not to be lost or gained upon such descriptions. The defect is not a mere irregularity, but jurisdictional; and the judgment rendered upon it cannot be construed byparol evidence to mean something else than what appears upon i'ts face, especially where such evidence attempts to change the want of jurisdiction to jurisdiction. “An imperfect or vague description in a *73tax deed cannot be aided by parol evidence.” Black, Tax Titles, § 407.
Even if this were not sot a sale was made of the imperfectly described premises on the 17th day of September, 1883, which sale was based upon the judgment as it stood at the time of its rendition. If the judgment was void, the sale made under it was void. An amendment of the judgment would not, of itself, give validity to the sale. It was held by this court in Tidd v. Rines, 26 Minn. 201, (2 N. W. 497,) that sales already had under such judgment could not be affected by amendment of the judgment. And Black on Tax Titles (section 409) uses the language, “A tax title is purely technical, as distinguished from a meritorious title, and depends for its validity on a strict compliance with the statute.”
The other points argued by counsel need not be discussed here, for they are not necessary to the disposition of the case. Both the order denying a motion for a new trial and the order correcting the tax judgment are reversed.
(Opinion published 60 N. W. 809.)